Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 5/13/21, the following is a final office action. Claims 1, 11, 13, 17 and 20 are amended. Claim 19 is cancelled.  Claim 21 is new.  Claims 1-18, and 20-21 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 11, 13, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (US 8994560 B2), and further in view of BHATT (US 20140019174 Al), and further in view of Emory (US 10,415,988 B2), and further in view of Brozat (US 20100063716 A1), and further in view of Grush (US 20140236686 Al).

As per claim 1, Anderson et al discloses:

continuously monitoring a geographic location of each of a plurality of moving vehicles, each identified by a respective one of a plurality of location sensors, the geographic location is communicated over the network to the parking management server, ([Description Paragraph - DETX 28]: Other alternative embodiments may detect the location, direction and velocity of vehicles using sensors embedded in parking lot 300 and street 330 or utilize video cameras with vehicle and face recognition software.; ([Description Paragraph - DETX (40)]: This depiction is similar to the example given in FIG. 3 above with a few differences. In this example, II, 13, 15, 17, 18 and 19 are known to computing system 520 and associated to vehicles VI, V3, V5, V7, V8 and V9 respectively whereas vehicles V2, V4 and V6 are not associated with any individuals. The known individuals may be registered with the computing system and may be tracked through their mobile phones. Vehicles V2, V4 and V6 may be known to the system due to sensors or video surveillance because they are parked in parking spaces L2, L5 and L7 respectively. In addition, an individual XI not tracked by the system may be observed by a video surveillance system coupled to computing system 520 exiting mall 500 through doors to parking lot P2);

identifying among the plurality of moving vehicles a plurality of arriving vehicles driven by users looking for a parking space, (Description Paragraph - DETX (27): In parking lot PI are four vehicles VI, V2, V3 and V4 parked in the four parking spaces LI, L2, L3 and L4 for full sized vehicles. There is one parking space L3 available for vehicles authorized to park in parking spaces for disabled persons. Individuals II, 12, 13 and 14 arrived in vehicles VI, V2, V3 and V4 respectively and are currently located in mall 300 as shown. In parking lot P2 are four vehicles V5, V6, V7 and V8 parked in the three parking spaces L6, L7 and L8 for full sized vehicles and one compact vehicle parking space L9. There are two parking spaces L10 and Lll available for compact cars. Individuals 15, 16, 17 and 18 arrived in vehicles V5, V6, V7 and V8 respectively and are currently located in mall 300 as shown. Another vehicle V9 with individual 19 is approaching mall parking lots PI and P2 on street 330; Description Paragraph - DETX (38): ...for example, the individual making the request (user) may receive an indexed location of one or more parking spaces. In this example, individual 19 may be told that space L5 or parking lot P2 will become available and an ETA of when that becomes available or when 19 could arrive is provided. In the case of multiple parking spaces becoming available, requesting individual 19 could be provided multiple choices with various ETAs, perhaps ranked by ETA...This alternative approach may be particularly application if the individual's vehicle has a graphical GPS navigation device. ETAs may be indicated using various colors such as green for the parking space with earliest availability to yellow for later availability. The user may also set some preset threshold ETA such that only those parking spaces available within a given timeframe will be disclosed to the user. The user may also request that only a certain number of parking spaces with the earliest ETA be disclosed. The parking spaces may also be grouped by the computing system so the user can choose the densest area of empty parking spaces to maximize the likelihood of finding a space available upon arrival.);

receiving a notification of a future departure of a parked vehicle from a respective the public parking space, in said public parking facility (Brief Summary Text - BSTX (7): The illustrative embodiments provide a method, system, and computer usable program product for a data processing system to anticipate parking space availability including receiving from the first user a request for a parking space for a first vehicle, obtaining location tracking data of a set of users, each of the set of users associated with one of a set of vehicles, each vehicle located at one of a set of parking spaces, predicting a set of departure times based on the location tracking data for a subset of the set of users away from and associated with vehicles located in parking spaces, determining a subset of departure times that are within an acceptable period of time, and sending to the first user a subset of parking spaces with vehicles associated with users having the subset of departure times; ALSO SEE Claim 14 of Anderson: 14. A method for a data processing system for obtaining availability of a predicted parking space; ALSO SEE Description Paragraph - DETX (28): Other alternative embodiments may detect the location, direction and velocity of vehicles using sensors embedded in parking lot 300 and street 330 or utilize video cameras with vehicle and face recognition software.);

calculating a plurality of estimated arrival time events, each of one of the plurality of arriving vehicles to the public parking space, each of the plurality of estimated arrival time events is calculated based on a monitored current location of the respective one of the plurality of arriving vehicles, (Description Paragraph - DETX (36): In step 450, computing system 320 may determine the ETA (estimated time of arrival) of individual 14 arriving at vehicle V4 based on the positions of the individual and vehicle, direction of the individual, distance to the vehicle, and velocity of the individual. The computing system may also determine the ETA of individual 19 in vehicle V9 to parking space L5. Various algorithms may be used to help determine these ETAs including historical information about the individuals and vehicles involved. For example, Individual 14 may be known to wander the parking lot looking for their vehicle);

selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, (Claim 1 of Anderson et al discloses: determining a subset of departure times that are within an acceptable period of time for said first user with respect to an estimated time of arrival; receiving location and velocity tracking data from the first user to determine said estimated time of arrival at the set of parking spaces for the first user; determining a subset of parking spaces with attributes that meets the user selected requirements, and is associated with vehicles associated with users having the subset of departure times; and sending the subset of parking spaces to the first user; Claim 14 of Anderson et al discloses: determining a subset of departure times that are within an acceptable period of time for said first user with respect to an estimated time of arrival; sending through the user interface location and velocity tracking data from the first user to allow a determination of said estimated time of arrival at the set of parking spaces for the first user; determining locations of a subset of parking spaces with attributes that meets the user selected requirements, each of the subset of parking spaces associated with a vehicle associated with a user not located with the associated vehicle, each user having a predicted departure time; receiving through the user interface the locations of the subset of parking spaces to the first user);

wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle; Anderson (See claim 6):  6. The method of claim 1 further comprising: maintaining information about the set of parking spaces; maintaining information about the set of vehicles in the parking spaces; determining a location and velocity of a second user towards a second vehicle parked in one of the parking spaces; predicting a second departure time of the second user in the second vehicle; determining a location and velocity of a third user towards a third vehicle parked in one of the parking spaces; predicting a third departure time of the third user in the third vehicle; determining a first expected arrival time of the first vehicle at the location of the second vehicle; determining a second expected arrival time of the first vehicle at the location of the third vehicle; applying the user selected requirements; and identifying whether the second parking space or the third parking space meets the user selected requirements;  ALSO SEE Description Paragraph - DETX (50): In step 670, the directions could be provided in various ways. For example, the individual making the request (user) may receive an indexed location of one or more parking spaces…In the case of multiple parking spaces becoming available, requesting individual I9 could be provided multiple choices with various ETAs, perhaps ranked by ETA… for the parking space with earliest availability to yellow for later availability…The user may also request that only a certain number of parking spaces with the earliest ETA be disclosed).

directing the selected arriving vehicle to the public parking space by: calculating driving instructions for navigating the selected arriving vehicle to the public parking space,  (claim 4 of Anderson et al, "The method of claim 1 wherein the data processing system sends to the first user directions to the subset of parking spaces");

transmitting the driving instructions to a navigation assistance user device associated with the selected arriving vehicle so as to allow the navigation assistance user device to present the driving instructions on a screen, (Description Paragraph - DETX (50): In step 670, the directions could be provided in various ways. For example, the individual making the request (user) may receive an indexed location of one or more parking spaces. In this example, individual 19 may be told that a given parking space or parking lot will become available and an ETA of when that becomes available or when 19 could arrive is provided. In the case of multiple parking spaces becoming available, requesting individual 19 could be provided multiple choices with various ETAs, perhaps ranked by ETA. In the alternative, requesting individual 19 may be provided a graphical map showing the various parking spaces available including ETAs for each parking space. This would allow the individual to select the parking space most desirable such as closest to the store the individual plans to visit. This alternative approach may be particularly application if the individual's vehicle has a graphical GPS navigation device. ETAs may be indicated using various colors such as green for the parking space with earliest availability to yellow for later availability. The user may also set some preset threshold ETA such that only those parking spaces available within a given timeframe will be disclosed to the user. The user may also request that only a certain number of parking spaces with the earliest ETA be disclosed. The parking spaces may also be grouped by the computing system so the user can choose the densest area of empty parking spaces to maximize the likelihood of finding a space available upon arrival).

Anderson does not disclose selecting...by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle; 

However, BHATT discloses in [0055] In embodiments, the algorithm may be configured to compare the variable(s) (e.g., the user's parking information (and optionally personal information and user preferences)) to a portion or all of the parking information (and optionally personal information and user preferences) of other users registered with the parking management system to obtain the information of Table 1 including the identification of other users that have departure times that match up with the arrival times of the user, and arrival times that match up with the departure times of the user. The parking information (and optionally personal information and user preferences) of the other users may be collected (e.g., collected by the service provider) and stored within the system (e.g., within storage system 22B). In some embodiments, the departure and arrival times may comprise a modifiable range (e.g., 15-0 minutes) in order to provide some flexibility as to when the various users may be arriving or departing the parking spot; [0056] At step 345, the parking tool 50 and/or service provider may recommend to the user at least one potential parking partner (e.g., arrival partner and/or departure partner 450 as shown in FIG. 4d) up to a maximum number of potential parking partners (e.g., 28) based on the analysis of the user's parking information (and optionally personal information and user preferences); [0057] At step 350, a user profile (e.g., similar to the user profile 405 shown in FIG. 4d) may be linked or assigned to each of the at least one potential parking partners such that the user may contact (e.g., use their mobile device to contact) each of the at least one potential parking partners to establish parking partner relationships. For example, the names of each of the least one potential parking partners (e.g., arrival partner and/or departure partner 450 as shown in FIG. 4d) displayed in listing 410 may be configured as a hyper link such that clicking on the names of each of the least one potential parking partners displays a linked or assigned user profile 460 comprising contact information for each of the least one potential parking partners, as shown in FIG. 4d. This allows the user to facilitate a parking arrangement between the user and the determined at least one parking partner such that the user may arrive or depart at or near time "x" in the parking structure and obtain or release the parking spot from or to the determined at least one parking partner who is removing or arriving with their vehicle from the parking spot at or near time "x.".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BFIATT in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Anderson et al does not disclose the following:
each of the plurality of arrival time events is indicative of an estimated arrival time of a respective one of the plurality of arriving vehicles; each of the plurality of estimated arrival time events is... based on driving algorithms estimating traffic time of traffic in which said respective one of the plurality of arriving vehicles is driving.

However, Emory (US 10,415,988 B2) discloses in Description Paragraph - DETX (36):

Further, for example, predictor module 322 may further include one or more prediction algorithms, rules, neural networks, logic, etc., that may take into account the route, the distance, the current speed, the current and future predicted or historically known traffic and road conditions, and thereby predict a speed of vehicle 104 along respective portions of navigation route 140, which are then correlated to predicted vehicle locations along navigation route 140 at predicted times. As such, predictor module 322 may predict ETA 150 and time to ETA 152 with respect to original stopping point 142 and/or new stopping point 154.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Emory in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Anderson does not disclose:
wherein said driving instructions are adjusted to minimize time difference between the respective estimated arrival time of said selected arriving vehicle and the estimated departure time of the parked vehicle, 

However, Brozat (US 20100063716 A1) disclose in [0098] ATAMAN optimizes the air-to-air process in its entirety, with the sum of all flight visits being considered in a defined time interval at the airport. As can be seen from FIG. 4, a flight visit is subdivided into five partial processes: approach, taxi inbound, parking, taxi outbound, and departure. Process lags may appear in each partial process and, according to the invention, are specifically calculated and/or forecast; ALSO SEE [0099] For calculating and forecasting these lags, for each arriving flight at first the estimated flight progress times illustrated sub "Estimated" in FIG. 4 and the target times illustrated sub "Target" there below are calculated. The calculation of the estimated flight progress times is based on the estimated time of overflight of the entry fix ETOF, which is reported following take-off from the previous airport. Using a specially developed formula for calculating the approach time, the estimated time of landing ETA is calculated. The taxi module of ATAMAN calculates from the estimated time of landing ETA the estimated on-blocks time EONB (reaching the parking position), taking into consideration the traffic load in the taxiing area. The estimated off-blocks time EOFB (leaving the parking position) is calculated from the estimated on-blocks time EONB and the minimum turnaround time MTT of the aircraft and taking into consideration the target off-blocks time STD. The estimated time of take-off ETD is calculated from the estimated off-blocks time EOFB and the taxiing time as calculated by the taxi module. Finally, the estimated time of overflight of the departure fix ETDF is calculated from the estimated time of take-off ETD and the time of departure, which is dependent on the take-off threshold and the departure route.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Brozat in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Anderson does not specifically disclose:
[a plurality of vehicles] moving outside of a public parking facility.
However, Grush [0167] 7. Autonomous parking inventory and parking finder. Existing methods of incrementing or decrementing parking inventory counts using sensors, detectors and counters external to vehicles entering and exiting a controlled parking facility.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grush in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Anderson et al discloses:

wherein the detection is of a time of receiving a message from a client terminal associated with the selected arriving vehicle, (Description Paragraph - DETX (29): When vehicle V9 approaches mall 300,
vehicle V9 may query computing system 320 about available parking spaces through the vehicle's wireless communication device or through the individual's mobile phone such as through a Bluetooth connection. This query may be performed at a predetermined distance or travel time from mall 300. In such a case, the results of that query may be displayed or otherwise communicated to individual 19 through the vehicle's GPS unit).

As per claim 4, Anderson et al discloses:

wherein the detection is of a time of detecting a selection made using a client terminal associated with the selected arriving vehicle, (Claim 5. Of Anderson et al, "The method of claim 1 wherein the user selected requirements comprises one or more of the group consisting of type of parking space, combinations of shortest time, the shortest distance within an allowable time, number of parking spaces expected to be available, time that the slot will be vacant before the first vehicle is expected to arrive, and probabilistic data utilizing historical location tracking data tied to individual users and vehicles").

As per claim 10, Anderson et al discloses:

wherein the plurality of estimated arrival time events are calculated based on an estimated walking time of a driver of the parked vehicle to the public parking space, (Description Paragraph - DETX (55): Of course, many variations of this type of registration may be implemented depending on the desired features of the implemented system. In addition, various types of data may be obtained or collected about an individual over time. For example, an individual may be known to visit certain stores, so a parking space may be located near to those particular stores. The individual demonstrate that he or she is a quick or slow walker, which could affect the ETA calculated for that individual when headed to their vehicle).

As per claim 11, this claim recites limitations similar to independent claim 1 and therefore is rejected for similar reasons.

As per claim 13, this claim recites limitations similar to independent claim 1 and therefore is rejected for similar reasons.
As per claim 15, Anderson et al does not disclose wherein said matching is done by identifying a most similar estimated arrival time event from the plurality of estimated arrival time events to the estimated departure time.

However, BHATT discloses this in claim 1 of BHATT: "when the at least one parking structure and the at least one arrival time or departure time of the user match up with the at least one parking structure and the at least one arrival time or departure time of the at least one other user such that the user is either arriving at the at least one parking structure at a time similar to a time at which the at least one other user is departing the at least one parking structure, or the user is departing the at least one parking structure at a time similar to a time at which the at least one other user is arriving at the at least one parking structure, then providing contact information of the at least one other user to the user."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BHATT in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Anderson does not disclose wherein when said estimated departure time is earlier than an estimated arrival time of said selected arriving vehicle, a user of said parked vehicle is asked to wait for an arrival of said selected arriving vehicle and wherein during said waiting time a calculated parking fee for said parked vehicle is continuously decreasing as an incentive for the user of the waiting parked vehicle and start increasing a parking fee for said selected arriving vehicle.

However, Grush suggests this feature in [0160] Other business opportunities relate to reduced costs of parking enforcement, making more parking available, and reducing parking abuses, and better distribution of the parking inventory already built: [0161] 1. Graduated parking rates. It is possible to automatically vary parking rates according to a pre-determined schedule as a vehicle remains parked. In the case of street parking, rates might increase over time in lieu of a citation for a meter violation. In the case of off-street parking, parking rates might decline over time in recognition of the common practice of front-end loading of payment. This can also be used to provide greater payment flexibility, perhaps for competitive purposes, in automated garages and lots than is available with current payment systems.  Graduated pricing variation might be singular and apply to all users of a particular parking facility or it may be more flexible and scaled differently for different groups of parkers...Programmable graduated parking, especially individualized forms of pricing variability is novel and is enabled by payment; [0167] The steps taken by the motorist to use this invention are: [a] request a parking location by providing a preferred time range and location range (e.g., distance from an address), which information is combined with rules and location data to determine best offer for the motorist; [b] receive an address of a spot that can be reserved; [c] accept that reservation; [d] (optionally) be directed to the offered location; [e] be automatically logged in and out of the selected spot at the start and end of a parking session. To such a system of autonomous parking inventory may be appended a method of observing cyclical occupancy expectations for time of day or day of week. The association of autonomous occupancy monitoring with autonomous metering is novel to this invention. Specifically, this method permits a parking operator to note whether occupancy levels are as they might be expected for the time of day or day of week. This permits better management by way of variable pricing, pricing reviews, expansion of dedicated portions of facilities, as well as dispatched enforcement in the event the operator may suspect that nonparticipating vehicles may occupy some of the dedicated spaces. The latter circumstance may occur when an inventory level detected by the system is lower than projected.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grush in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Anderson et al discloses:

wherein said matching is additionally based on size of at least one of said selected arriving vehicle, said parked vehicle and said respective public parking space. Col. 1, lines 16-28, This invention relates to a method and system of providing information and directions to truck drivers in relation to the availability of specifically marked parking places within a certain highway truck stop area. Such a method includes the utilization of properly placed sensors working in combination with a particular algorithm to provide reliable information in terms of actual availability of such spaces as well as indications for authorities to know the actual size of the vehicles parked within such spaces at specific times. As such, this system accords a manner of properly notifying truck drivers of the availability of parking spaces along a highway from a distance, as well as the potential to reserve such spaces on demand.

As per claim 20, Anderson dose not disclose wherein said selecting is done according to bidding over said respective public parking space.

However, Grush discloses in [0168] 8. Parking auction. A motorist may require parking for which two or more parking options are acceptable. It is possible to arrange an automated auction among the facilities that satisfy the motorist's conditions. Everything about this aspect of the invention is the same as that for "autonomous parking inventory and parking finder," except that a background, automated negotiation for best price (auction) occurs among the two or more facilities that can satisfy the motorist's requirement. This negotiation is staged between the motorist's initial request and the system's offer of a space. How this works is that the motorist sends a request via web, phone, smartphone or other user interface, with his or her requirements (target location, preferred maximum distance, preferred maximum payment, start time needed, duration needed, etc.). This would be most useful for a space aggregator to manage an arbitrarily large number of parking bays from a single operating perspective. This is analogous to an eBay model, except with algorithms negotiating based on rules provided by each respective operator. Each participating parking facility would be programmed to bid according to the wishes of its operator. The operators would attempt to maximize total revenue and the drivers would attempt to minimize total expense. The additional steps involved beyond those incorporated in "autonomous parking inventory and parking finder," are: [a] add pricing flexibility (financial and temporal ranges and/or thresholds) for each facility, and [b] incorporating auction-management software.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Grush in the systems of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Anderson discloses:
wherein said public parking space is a member of a group consisting of: a street parking space managed by a city, a parking space inside a public parking lot, and a private parking space or a privately owned parking lot offered for temporary or permanent public use, (Description Paragraph - DETX (28):  Other alternative embodiments may detect the location, direction and velocity of vehicles using sensors embedded in parking lot 300 and street 330 or utilize video cameras with vehicle and face recognition software. Another alternative embodiment could use an RFID (radio frequency identification) or other type of tracking device embedded in the tickets of a paid parking lot with RFID readers located in various locations including the parking lot entrance and exit and any building or store entrances and exits.).

Claims 2, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8994560 B2), and further in view of BHATT (US 20140019174 Al), and further in view of Emory (US 10,415,988 B2), and further in view of Brozat (US 20100063716 A1), and further in view of Grush (US 20140236686 Al), and further in view of Chutorash et al (US 20100280956 Al), and further in view of Kwong (US 20130325564 Al).

As per claims 2, 6, Anderson et al does not disclose the following:

upon a detection of a parking approval from the selected arriving vehicle: stop increasing a parking fee calculated for the parked vehicle in response.

However, Chutorash et al discloses the following: [0180] Referring further to FIG. 19, once payment information is exchanged and verified between the vehicle control system and the parking system (steps 1906-1910), the parking meter may wait a period of time (step 1912) before transmitting a signal configured for the vehicle control system (step 1914). If a period of time elapses during which a response to the signal is received (steps 1918-1920), the parking meter or parking system may continue billing based on the previously received payment information (step 1922). As illustrated, this loop may continue until a response to the signal is not received. The parking meter or parking system may then determine that the vehicle is no longer parked at the parking spot and will end the billing session using the previously received payment information (step 1920). The parking meter may change the color of an indicator on the parking meter or otherwise signal to other vehicles that its associated parking spot is available for use.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Chutorash et al in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Anderson et al also does not disclose the following:

start increasing a parking fee calculated for the selected arriving vehicle while the parked vehicle is still parking in the public parking space.

However, Kwong (US 20130325564 Al) discloses in [0006] Alternatively, methods may also include: detecting, by the RFID reader and the second RFID tag, that the owner's car has left the parking space so that the computer server can make the parking space available for others to park; detecting that the car belonging to the person other than the owner has successfully registered the parking space, wherein the registration includes: receiving license plate identification number from the other owner; receiving payment information from the other owner; and receiving contact information from the other owner, wherein the contact information is used to: inform the other owner regarding when the owner's car is coming back and how such information would affect parking charges of the other car; and warn the other owner that the owner's car has come back to the parking space and the other car is going to be lock up soon; detecting that the car belonging to the person other than the owner has entered the parking space and parked successfully the parking space by verifying the license plate information of the other car via the camera installed in the parking space, the computer server begins to charge the other owner; detecting, via the GPS of the car, that the car belonging to the owner is coming back to the parking space soon; informing the other car owner: to vacate the parking space soon to yield the parking space to the car owner; that the charge of the parking space is increasing because the car owner is coming back; and that the other car may be locked up if the other car fails to move out from the parking space in time, when the car owner has returned; continuing to increase the charge to the other car owner; continuing to send warning messages to the other car owner to urge the other car owner to leave the parking space; and when the car owner returns to the parking space, locking up the other car if the other car still occupies the parking space, wherein the car owner would park in a different parking space that is being available, and increasing the charge to the other car to offset the charge by the different parking space.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kwong in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Anderson et al discloses:

when a transfer of the public parking space is not performed between the selected arriving vehicle and the parked vehicle, the parking fee calculated for the parked vehicle is increased, (See rejection of claim 6).

As per claim 8, Anderson et al also does not disclose the following: wherein commands for the increasing are originated from a billing system.

However, Kwong discloses in [0180] Referring further to FIG. 19, once payment information is exchanged and verified between the vehicle control system and the parking system (steps 1906-1910), the parking meter may wait a period of time (step 1912) before transmitting a signal configured for the vehicle control system (step 1914). If a period of time elapses during which a response to the signal is received (steps 1918-1920), the parking meter or parking system may continue billing based on the previously received payment information (step 1922). As illustrated, this loop may continue until a response to the signal is not received. The parking meter or parking system may then determine that the vehicle is no longer parked at the parking spot and will end the billing session using the previously received payment information (step 1920). The parking meter may change the color of an indicator on the parking meter or otherwise signal to other vehicles that its associated parking spot is available for use.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kwong in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8994560 B2), and further in view of BHATT (US 20140019174 Al), and further in view of Emory (US 10,415,988 B2), and further in view of Brozat (US 20100063716 A1), and further in view of Grush (US 20140236686 Al), and further in view of Herman et al (US 20170243072 Al).

As per claim 5, Anderson et al does not disclose:

receiving a confirmation from a client terminal associated with the selected arriving vehicle to occupy the public parking space; and wherein directing the selected arriving vehicle to the public parking space is performed in response to the confirmation.

However, Herman et al discloses in ([0037] In the step Sll, the server 50 provides and transmits to the cellular device 32 a vehicle arrival sequence 84 of the waypoints 48. The vehicle arrival sequence 84 leads the vehicle 10 through the parking area 42 to the proposed parking space 80 and includes the identifier, signal strength, and time of flight values for each of the waypoints 48 in the vehicle arrival sequence 84. When more than one route to the proposed parking space 80 is available, the server 50 may consider factors such as distance, traffic, or weather when defining the vehicle arrival sequence 84).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Herman et al in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8994560 B2), and further in view of BHATT (US 20140019174 Al), and further in view of Emory (US 10,415,988 B2), and further in view of Brozat (US 20100063716 A1), and further in view of Grush (US 20140236686 Al), and further in view of Konrardy (US 20180075538 Al).

As per claims 9, 12, and 14, Anderson et al does not disclose wherein the selected arriving vehicle is an autonomous vehicle.

However, Konrardy discloses [0083] FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method 300, which may be implemented by the autonomous vehicle insurance system 100. The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, or other configurable settings relating to the operation of the vehicle 108. In some embodiments, fully autonomous vehicles may include additional features or settings permitting them to operate without passengers or vehicle operators within the vehicle. For example, a fully autonomous vehicle may receive an instruction to find a parking space within the general vicinity, which the vehicle may do without the vehicle operator. The vehicle may then be returned to a selected location by a request from the vehicle operator via a mobile device 110 or otherwise. This feature may further be adapted to return a fully autonomous vehicle if lost or stolen.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Herman et al in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8994560 B2), and further in view of BHATT (US 20140019174 Al), and further in view of Emory (US 10,415,988 B2), and further in view of Brozat (US 20100063716 A1), and further in view of Grush (US 20140236686 Al), and further in view of Krivacic et al (US 20180357899 Al).

As per claim 16, Anderson et al does not disclose wherein said selecting is based on a preferred location indicated by a user of at least one of the plurality of arriving vehicles.

However, Krivacic et al discloses in [0007] A number of the possible parking spaces to provide to the user is reduced by removing those available parking spaces that fail to satisfy one or more parking preferences of the user. The remaining available parking spaces are sent to the user for selection.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Krivacic et al in the systems of Anderson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive. 
Applicant argues that Anderson does not teach monitoring of a plurality of moving vehicles, moving outside of a parking facility, and out of the plurality of moving vehicles, a plurality of arriving vehicles looking for parking spaces are identified. However, Examiner has now cited Grush, paragraph [0167] “7. Autonomous parking inventory and parking finder. Existing methods of incrementing or decrementing parking inventory counts using sensors, detectors and counters external to vehicles entering and exiting a controlled parking facility.”  In combination with DETX (38) of Anderson, which teaches: “...for example, the individual making the request (user) may receive an indexed location of one or more parking spaces. In this example, individual 19 may be told that space L5 or parking lot P2 will become available and an ETA of when that becomes available or when 19 could arrive is provided”, Examiner concludes that “monitoring of a plurality of moving vehicles, moving outside of a parking facility, and out of the plurality of moving vehicles, a plurality of arriving vehicles looking for parking spaces are identified” is disclosed by the combination.
	Applicant also argues that Bhatt does not teach the monitoring location of moving vehicles, nor does he teach estimating ETA of arriving vehicles, and therefore does not teach selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle.  Applicant further argues that Bhatt does not teach selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle. However, Bhatt discloses in [0055], comparing the user's parking information to a portion or all of the parking information of other users registered with the parking management system to obtain the information the identification of other users that have departure times that match up with the arrival times of the user, and arrival times that match up with the departure times of the user.  In addition, Bhatt discloses in [0056] “the parking tool 50 and/or service provider may recommend to the user at least one potential parking partner (e.g., arrival partner and/or departure partner 450 as shown in FIG. 4d) up to a maximum number of potential parking partners (e.g., 28) based on the analysis of the user's parking information”.  Since Bhatt discloses recommending to the user at least on arrival partner and/or departure partner, Examiner therefore interprets that in combination with Anderson’s “Other alternative embodiments may detect the location, direction and velocity of vehicles using sensors embedded in parking lot 300 and street 330”, as disclosed in [Description Paragraph - DETX 28],  that “selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle” is disclosed by prior art used.
	Applicant also argues that combination of the asserted references would teach the driving instructions calculated for navigating the selected arriving vehicle are adjusted to minimize time difference between this vehicle’s ETA and the estimated departing time of the parked vehicle.  However, Examiner has now cited the Brozat (US 20100063716 A1) reference.  Brozat discloses in [0098] discloses a flight system that incorporates a flight visit that is subdivided into five partial processes: approach, taxi inbound, parking, taxi outbound, and departure. Process lags may appear in each partial process and, according to the invention, are specifically calculated and/or forecast; Brozat also discloses in [0099] forecasting lags, for each arriving flight at first the estimated flight progress times illustrated sub "Estimated" in FIG. 4 and the target times illustrated sub "Target" there below are calculated. The calculation of the estimated flight progress times is based on the estimated time of overflight of the entry fix ETOF, which is reported following take-off from the previous airport. Using a specially developed formula for calculating the approach time, the estimated time of landing ETA is calculated. The taxi module of ATAMAN calculates from the estimated time of landing ETA the estimated on-blocks time EONB (reaching the parking position), taking into consideration the traffic load in the taxiing area. The estimated off-blocks time EOFB (leaving the parking position) is calculated from the estimated on-blocks time EONB and the minimum turnaround time MTT of the aircraft and taking into consideration the target off-blocks time STD. The estimated time of take-off ETD is calculated from the estimated off-blocks time EOFB and the taxiing time as calculated by the taxi module. Finally, the estimated time of overflight of the departure fix ETDF is calculated from the estimated time of take-off ETD and the time of departure, which is dependent on the take-off threshold and the departure route.”  Examiner interprets that in combination with Anderson’s system for directing vehicles to parking spaces, “navigating the selected arriving vehicle are adjusted to minimize time difference between this vehicle’s ETA and the estimated departing time of the parked vehicle” is disclosed.

Prior Art Considered Relevant
The following Prior Art is considered relevant by the Examiner, however, has not been used in the present invention:

Anderson et al (US 20130176147 Al)

Tuxen (US 9595194 Bl)

Konrardy (US 20180075538 Al)

Adam et al (US 20150192422 Al)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-2.70-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htfp://pair-dlrecf.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll -free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-39OO.

June 8, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628